DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 national stage entry of PCT/US17/28281 filed on April 19, 2017, which has provisional applications 62/372593 filed on August 9, 2016 and 62/324532 filed on April 19, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.

Status of Claims
This is a Final Action in response to the communication filed on December 30, 2020.
Claims 1-12 were previously pending.
Claims 1, 5, and 9 have been amended.
Claims 4, 8, and 12 have been cancelled.
Claims 1-3, 5-7, and 9-11 are currently pending.
Claims 1, 5, and 9 are independent.

Response to Amendments and Arguments
Examiner withdraws all rejections of Claims 4, 8, and 12 in view of the cancelled claims.

Applicant’s arguments with respect to the rejection of claims as lacking an adequate written description under 35 U.S.C. 112(a) have been fully considered but are not persuasive.  Examiner maintains the previous grounds of rejection.
The disclosure of employing a third-party system such as IBM’s WatsonTM is not a sufficient written description of the claimed invention.  While such systems may generally provide an architectural backbone for implementing the claims, the claimed invention itself is “an Artificial Intelligence (AI) powered engine…[,] based on analysis of the statuses, configured to task employees and/or the automated devices of the enterprise, wherein the AI is configured to employ cognitive reasoning to provide the enterprise with advice on managing business operations; [wherein] a framework employed by the Al engine is provided and based on a metaphor of a novel, with business operations of the enterprise presented as a story, and including a data model that follows rules of grammar.”1  As discussed in the rejection, the disclosure as a whole fails to provide any details regarding the particular logic or reasoning implemented by the AI engine – that is, there is no description of how the AI engine operates to task employees and/or automated devices, employ cognitive reasoning to provide advice, or provide a framework based on a metaphor of a novel.  Examples provided throughout the disclosure merely point out certain inputs and outputs of the AI engine while leaving how the AI engine makes decisions “to manage the story of the enterprise and to further the story on its own).”2

Applicant’s arguments with respect to the rejection of claims as being directed to a judicial exception without significantly more under 35 U.S.C. 101 have been fully considered but are not persuasive.  Examiner substantially maintains the previous grounds of rejection and provides updated analysis in view of the amendments.
Applicant’s arguments are directed to the newly added limitations, which are addressed in the updated rejection below.

Applicant’s arguments with respect to the rejection of claims as being unpatentable over prior art under 35 U.S.C. 103 have been fully considered but are moot as they do not apply to the current rejection.  Examiner provides new grounds of rejection in view of the amendments.
	
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Claim 1, “a framework… is provided…” should read “wherein a framework… is provided…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, this claim recites the limitations:
an Artificial Intelligence (AI) powered engine…[,] based on analysis of the statuses, configured to task employees and/or the automated devices of the enterprise, and configured to employ cognitive reasoning to provide the enterprise with advice on managing business operations;
[wherein] a framework employed by the Al engine is provided based on a metaphor of a novel, with business operations of the enterprise presented as a story, and including a data model that follows rules of grammar.
These limitations fail to acquire sufficient support from the disclosure in order to convey possession of the claimed invention at the time of filing.
The disclosure as a whole generally asserts the AI engine’s use of “cognitive reasoning” to generate actions “in an internally logical manner,”3 but fails to provide any details regarding the particular logic or reasoning implemented by the engine.  For example, the specification states that the AI engine “operat[es] like a novel's omniscient narrator (e.g., being able to manage the story of the enterprise and to further the story on its own). In addition, the data model follows the metaphor of a novel to make it understandable to users.”4  However, there is no description of how the AI engine operates to perform tasks such as furthering a story and making it understandable to users.  The numerous disclosed examples identifying elements such as “things,” “actors,” and “actions” merely specify certain inputs and outputs of the AI engine, while leaving a black box designed to perform some unspecified form of analysis and reasoning. 
Furthermore, the specification does not set forth a definition for the term “framework,” but generally asserts that it is “based on the metaphor of a novel, which Dictionary.com defines as follows: A fictitious prose narrative of considerable length and complexity, portraying characters and usually presenting a sequential organization of 5   The disclosure fails to provide any details regarding the functionality to employ a framework based on a fictitious prose narrative of considerable length and complexity.  As discussed above, the examples provided merely specify certain inputs and outputs of the AI engine but fail to describe how the engine operates based on a metaphor of a novel.  For instance, the examples are silent as to the functionality required to generate, evaluate, manipulate, and/or otherwise “employ” certain conceptual elements such as plot, scene, setting, character, etc. to manage a story with respect to enterprise objects.  Instead, they generally attribute certain concepts of a “novel” to certain concepts of an “enterprise” without any adequate description as to how such mappings are accomplished and/or implemented.  The recited framework essentially amounts to a black box with no clearly defined structure or functionality, and the disclosure as a whole fails to describe how such a framework is “employed by the AI engine.”
These limitations therefore fail to satisfy the written description requirement.

Regarding Claims 2-3, these claims inherit and fail to cure the deficiencies of Claim 1 and fail to satisfy the written description requirement for the reasons discussed above.

Regarding Claim 5, this claim recites substantially the same deficient limitations as identified for Claim 1.
The claim therefore fails to satisfy the written description requirement.

Regarding Claims 6-7, these claims inherit and fail to cure the deficiencies of Claim 5 and fail to satisfy the written description requirement for the reasons discussed above.

Regarding Claim 9, this claim recites substantially the same deficient limitations as identified for Claim 1.
The claim therefore fails to satisfy the written description requirement.

Regarding Claims 10-11, these claims inherit and fail to cure the deficiencies of Claim 9 and fail to satisfy the written description requirement for the reasons discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, this claim recites the limitations:
[wherein] a framework employed by the Al engine is provided and based on a metaphor of a novel, with business operations of the enterprise presented as a story, and including a data model that follows rules of grammar.
The metes and bounds of these limitations are unclear.
The specification does not provide a definition of the term “framework,” but generally asserts that it is “based on the metaphor of a novel, which Dictionary.com defines as follows: A fictitious prose narrative of considerable length and complexity, portraying characters and usually presenting a sequential organization of action and scenes.”6  The ordinary definition of the term “framework” includes: a basic conceptional structure (as of ideas); a skeletal, openwork, or structural frame; frame of reference; or the larger branches of a tree that determine its shape.7  Under the broadest reasonable interpretation of the claim, it is unclear whether “a framework… based on a metaphor of a novel” represents an element of information, functionality, structure, or some combination thereof.  Therefore, one of ordinary skill would not be apprised as to how this element is embodied in the claimed system.
In light of this ambiguity, it is further unclear how such a component is “employed by the AI engine.”  While the AI engine is generally understood as a combination of hardware and software, the claim fails to precisely define the structure and/or functionality required to “employ a framework.”
Therefore, the metes and bounds of the recited “framework” itself are undefined, and the scope of the functionality to “employ[] by the AI engine” is undefined.
The claim is therefore indefinite.

Regarding Claims 2-3, these claims inherit and fail to cure the deficiencies of Claim 1 and are indefinite for the reasons discussed above.

Regarding Claim 5, this claim recites substantially the same deficient limitations as identified for Claim 1.
The claim is therefore indefinite.

Regarding Claims 6-7, these claims inherit and fail to cure the deficiencies of Claim 5 and are indefinite for the reasons discussed above.

Regarding Claim 9, this claim recites substantially the same deficient limitations as identified for Claim 1.
The claim is therefore indefinite.

Regarding Claims 10-11, these claims inherit and fail to cure the deficiencies of Claim 9 and are indefinite for the reasons discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The abstract idea is described by the limitations (in emphasis):
A system for integrated management of animate and inanimate objects of an enterprise, the system comprising:
an Artificial Intelligence (AI) powered engine configured to monitor statuses of animate and inanimate objects of an enterprise, as well as external conditions and actors that affect the enterprise, and based on analysis of the statuses, configured to task employees and/or the automated devices of the enterprise, wherein the AI is configured to employ cognitive reasoning to provide the enterprise with advice on managing business operations;
a framework employed by the Al engine is provided and based on a metaphor of a novel, with business operations of the enterprise presented as a story, and including a data model that follows rules of grammar.
The claim as a whole recites a process of monitoring and analyzing objects associated with an enterprise in order to manage business operations, which describes commercial interactions similar to structuring of a sales force or marketing company and amounts to a method of organizing human activity.  Furthermore, the identified limitations describe steps that would ordinarily be carried out in the human mind (e.g., by a manager of an organization).  For instance, monitoring statuses of objects as well as external conditions and actors requires nothing more than observation using the 8  However, there is nothing in the claim to distinguish such a process from ordinary mental steps that would be carried out by a facility manager.
As discussed above with respect to the rejections under 35 U.S.C. 112(a) and (b), the recited “framework” is not adequately defined in the disclosure and affords limited patentable weight.  Under its broadest reasonable interpretation, “a framework… based on a metaphor of a novel…” merely represents a conceptual structure for organizing a set of ideas and is considered abstract.  The invocation of such a framework requires nothing more than “thinking” about business operations in the form of a story, which is a mental activity.
The claim therefore recites a judicial exception.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the limitations (in emphasis):
A system for integrated management…, the system comprising:
a cloud-based server having a database, a website, and configured for running computer programs thereon;
a user device including a smartphone, tablet and/or personal computer (PC) running an application or software including a gamified user interface (UI) configured to connect to the database and function as a data entry and display device;
automated devices including a sensor, electronic switch, pump and/or a hydroponic dosing device connected to the database and configured to collect and transmit data or to react to received commands;
an Artificial Intelligence (AI) powered engine configured to monitor statuses…, configured to task employees…, and configured to employ cognitive reasoning…;
a framework employed by the Al engine is provided and based on a metaphor of a novel…; and
a Kiosk coupled to the cloud-based server and configured to communicate with the employee of the enterprise, a customer of the enterprise, and/or people that interact with the enterprise, using facial recognition, natural language processing, and/or data input and display mechanisms, including publicizing information about the enterprise, including products and/or services of the enterprise, and including marketing third-party products and services,
wherein the Kiosk is configured to recognize an employee via facial recognition, wherein the Kiosk is configured to interact with the employee via a keyboard, touchscreen, and/or through spoken conversation,
wherein the Kiosk is configured to direct the employee to use a Staff Activity Tablet, and
wherein the Kiosk is configured to send an Activity List containing activities scheduled for the employee to the Staff Activity Tablet.
The AI engine is recited at a high level of generality in the claim and is merely invoked as a tool to carry out the abstract-idea steps.  The disclosure fails to describe any particular structure or functionality of the AI engine required to accomplish the desired results, which suggests that the AI engine is nothing more than a generic, existing form of AI technology applied after the fact in order to automate certain mental processes.  This feature thus amounts to nothing more than mere instructions to apply the abstract idea on a computer and fails to impose meaningful limits on the abstract idea.
The remaining additional elements are all recited at a high level of generality and are only nominally related to the recited abstract idea.  For instance, the limitation, “a cloud-based server having a database, a website, and configured for running computer programs thereon” describes the most basic features of a cloud computing environment.  In combination with the user device and automated devices, these features merely associate the abstract idea with a particular technological environment.  The functions attributed to the user device and automated devices amount to mere data gathering and output that is only tangential to the abstract process for managing business operations, and therefore amount to insignificant extra-solution activity.  Similarly, the Kiosk is appended after the fact to perform certain ancillary data gathering and transmission functions that are not tied to the abstract idea, which is the core of the claimed 
The claim is therefore directed to a judicial exception.
The claim does not include additional elements that supply an inventive concept.  
As discussed above, with respect to the “directed to” inquiry, the AI engine amounts to mere instructions to “apply it,” whereas the remaining additional elements merely supply a technological environment at a high level of generality.  The same analysis applies here, as merely applying an abstract idea on a computer or generally linking an abstract idea to a particular technological environment is not enough to supply an inventive concept.9
Under their broadest reasonable interpretation, the functions attributed to the user device and automated devices amount to generic forms of data input and output.  The requirement to use facial recognition amounts merely identifying a type of data input without any details as to how the function is carried out or how this function relates to the remaining elements of the claim.  As currently recited, these extra-solution functions require nothing more than certain well-understood, routine, and conventional 10  Viewed both individually and as an ordered combination, the additional elements are not enough to transform the invention into one that is significantly more than the abstract idea itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 2, this claim recites a plurality of enterprises acting communally by sharing data, which describes certain business relations for managing an organization and is part of the abstract idea.

Regarding Claim 3, this claim recites a supplier device configured to log into the website and exchange information, which is token pre-solution activity for accessing the system and is considered insignificant extra-solution activity, which fails to provide a practical application.
As currently recited, logging into a website and exchanging information requires nothing more than well-understood functions of receiving, transmitting, and/or storing data and fails to provide an inventive concept.

Regarding Claims 5-7, these claim recite substantially the same features as recited in Claims 1-3, respectively, and are directed to an abstract idea without significantly more for the reasons discussed above.

Claims 9-11, these claim recite substantially the same features as recited in Claims 1-3, respectively, and are directed to an abstract idea without significantly more for the reasons discussed above.
The preamble recitation of a computer program product describes a general-purpose computer and amounts to further instructions to “apply it,” which is not enough to provide a practical application or an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0222521 (hereinafter “Chait”) in view of US 2017/0091664 A1 (hereinafter “Sanchez”), further in view of US 2014/0108507 A1 (hereinafter “Barker”).
Regarding Claim 1, Chait teaches:
A system for integrated management of animate and inanimate objects of an enterprise (Fig. 1-2), the system comprising:
a cloud-based server having a database, a website, and configured for running computer programs thereon (par. [0056] and [0065] with reference to Fig. 1, server comprising a data store in a distributed work environment; par. [0410] and [0418], web UI interface for viewing data online);
a user device including a smartphone, tablet and/or personal computer (PC) running an application or software including a gamified user interface (UI) configured to connect to the database and function as a data entry and display device (par. [0070]-[0071] with reference to Fig. 1, reporting devices for user input/output, such as a smartphone comprising downloaded applications; par. [0558] and [0564]-[0565], computer for providing user interfaces for input and output, e.g. game pad or joy stick connected through a game port, in order to access data structures, program modules and other data for the computer; par. [0410] and [0418], web UI interface for viewing data online);
automated devices including a sensor, electronic switch, pump and/or a hydroponic dosing device connected to the database and configured to collect and transmit data or to react to received commands (par. [0057]-[0060] and [0064]-[0065], a plurality of sensors configured to collect measurements and transmit data to the server for processing and storage);
an Artificial Intelligence (AI) powered engine configured to monitor statuses of animate and inanimate objects of an enterprise, as well as external conditions and actors that affect the enterprise, and based on analysis of the statuses, configured to task employees and/or the automated devices of the enterprise, and configured to employ cognitive reasoning to provide the enterprise with advice on managing business operations (par. [0064]-[0068], rules engine to monitor and analyze end-to-end performance in a workflow chain in order to determine whether or not to assign tasks to workers and to determine a desired plan of action based on analysis of the different types of data collected by the sensors, wherein the rules engine learns and makes decisions in real time; par. [0060] and [0101], monitor and analyze status of humans and machines of an enterprise; par. [0227], third-party data streams, such as weather data, bills of lading, or third-party applications used by workers).
Chait does not explicitly teach, but Sanchez teaches:
a framework employed by the Al engine based on a metaphor of a novel, with business operations of the enterprise presented as a story, and including a data model that follows rules of grammar (par. [0128]-[0131], cognitive learning framework that uses natural language processing to evaluate declarative data, i.e. using rules of grammar, and other data streams; par. [0039]-[0041], common sense reasoning to generate text or phrases and summarization to generate sentences and phrases that describe content; par. [0157], e.g. operations associated with a healthcare facility).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the teachings of Chait to include those of Sanchez because doing so would have yielded predictable results and resulted in an improved system.  It would have been recognized that the combination would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems, as both references describe the use of artificial intelligence to collect and evaluate data from various distributed sources.  One of ordinary skill would have recognized that applying the framework of Sanchez to the system of Chait would result in an improved system that uses cognitive reasoning to efficiently process large quantities of data in order to derive actionable insights that provide organizations with new opportunities to innovate, compete, and capture value (Sanchez, par. [0004]-[0007]).
Chait and Sanchez do not explicitly teach, but Barker teaches:
a Kiosk coupled to the cloud-based server and configured to communicate with the employee of the enterprise, a customer of the enterprise, and/or people that interact with the enterprise, using facial recognition, natural language processing, and/or data input and display mechanisms, including publicizing information about the enterprise, including products and/or services of the enterprise, and including marketing third-party products and services (Abstract, ,
wherein the Kiosk is configured to recognize an employee via facial recognition (par. [0177], facial scanning device to enable the collection of identification information from each employee),
wherein the Kiosk is configured to interact with the employee via a keyboard, touchscreen, and/or through spoken conversation (par. [0107], automatically trigger kiosk mode when tablet is connected to the base station; par. [0117], tablet device including keyboard, touch screen, microphone, speaker),
wherein the Kiosk is configured to direct the employee to use a Staff Activity Tablet (par. [0193], employees can also undock the tablet computer from the base stations, and use it around the store with them to track task completion and execution, stopping to document task data where applicable such as photos of executed planograms, or task notes), and
wherein the Kiosk is configured to send an Activity List containing activities scheduled for the employee to the Staff Activity Tablet (par. [0193], select certain tasks as they log in for work by operation of the time clocking application. Employees can track which tasks are complete/incomplete. Employees can also undock the tablet computer from the base stations, and use it around the store with them to 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Chait and Sanchez to include those of Barker because doing so would have been a simple combination of existing elements to yield predictable results.  Since each element and its corresponding function are shown in the prior art, albeit in separate references, the difference between the claimed invention and the references applied rests not in any individual element or function, but in the combination – that is, the combination of the kiosk of Barker with the enterprise management system of Chait and Sanchez.  One of ordinary skill would have recognized that the combined system of Chait and Sanchez and the kiosk of Barker would each perform the same function in combination as it did separately.  It would have also been recognized that the combination would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to incorporate such devices into similar systems, as both Chait and Barker describe aspects of facial recognition and task management in a workplace.  Therefore, the simple combination of existing elements to yield predictable results renders the claim obvious.

Regarding Claim 2, Chait, Sanchez, and Barker teach the system of Claim 1 as discussed above.

a plurality of the enterprises acting communally by sharing data that is aggregated for data mining and/or decision analysis (par. [0064], monitor and analyze end-to-end performance in a workflow chain consisting of different entities operating in different industries; par. [0127], employ analytics and data mining to optimize the health of business processes).

Regarding Claim 3, Chait, Sanchez, and Barker teach the system of Claim 1 as discussed above.
Chait further teaches:
a supplier device of the enterprise configured to log into the website and exchange information with the enterprise, including order, delivery, and/or invoice information, thereby creating an online order management process for suppliers (par. [0564]-[0565], user computer for accessing services online via a web interface; par. [0373]-[0376], authenticator system for user login to gain access to the system; par. [0271]-[0272], collecting bills of lading and other delivery data). 

Regarding Claims 5-7, Chait, Sanchez, and Barker teach the limitations of the recited method in substantially the same way as discussed for Claim 1-3, respectively.

Regarding Claims 9-11, Chait, Sanchez, and Barker teach the limitations of the recited computer program product in substantially the same way as discussed for Claim 1-3, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0278645 A1 – Monitoring recurrent activities including analyzing activity data, worker data, and location data received from various devices such as tablets, sensors, servers, and kiosks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitations beginning “a framework…” are unclear as currently amended and are being interpreted as previously presented.  See claim rejection under 35 USC 112(b). 
        2 Specification – par. [0018] and [0039]
        3 Specification – par. [0065]
        4 Specification – par. [0018] and [0039]
        5 Specification – par. [0063]-[0064]
        6 Specification – par. [0063]-[0064]
        7 Definition from Merriam-Webster.com
        8 Specification – par. [0065]
        9 MPEP 2106.05(f) and (h)
        10 MPEP 2106.05(d)(II)